Citation Nr: 0516984	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to additional Dependents' Educational Assistance 
under Chapter 35, United States Code.  


REPRESENTATION

Appellant represented by:	"L.J.O.", the appellant's 
mother


WITNESS AT HEARING ON APPEAL

The appellant's representative.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 administrative 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found the appellant, the child 
of two veterans, was not eligible for concurrent Dependents' 
Educational Assistance under Chapter 35.  The appellant filed 
a timely Notice of Disagreement, and was sent a Statement of 
the Case by the RO.  He then filed a timely VA Form 9, 
perfecting his appeal of this issue.  In November, the 
appellant's mother, a veteran, testified on his behalf before 
the undersigned.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The appellant is the dependant of two veteran who are 
totally and permanently disabled secondary to service-
connected disabilities.  

3.  The appellant has been awarded Dependents' Educational 
Assistance benefits under Chapter 35 based on his father's 
status as a veteran.  




CONCLUSION OF LAW

The appellant is legally prohibited from receiving concurrent 
Dependents' Educational Assistance benefits under Chapter 35, 
United States Code.  38 U.S.C.A. §§ 3501, 7104 (West 2002); 
VAOPGCPREC 1-2002 (January 25, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the dependant of two veterans, seeks 
concurrent eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, United States Code.  The 
appellant's mother and father are both veterans with service-
connected disabilities which render them permanently and 
totally disabled.  Consequently, the appellant is eligible 
based on either parent's status as a disabled veteran.  
38 U.S.C.A. § 3501 (West 2002).  

In April 2003, he was awarded benefits based on his father's 
status.  He subsequently applied for additional benefits 
based on his mother's status, and in a November 2003 
administrative decision, was found to be ineligible.  He 
responded by filing a Notice of Disagreement, initiating this 
appeal.  

In the present case, the facts do not appear to be in 
dispute.  The appellant does not dispute that he has already 
been awarded Dependents' Educational Assistance benefits as a 
dependant of his father, and now seeks concurrent eligibility 
based on his mother's status as a disabled veteran.  There 
being no facts in dispute, the applicable laws and 
regulations must be considered.  

The Board is bound in its decision not only by United States 
Code, but by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Among the precedent opinions of VA's 
General Counsel is a January 25, 2002, opinion which 
determined Chapter 35 Dependents' Educational Assistance may 
not be paid concurrently to a child of two veterans with 
permanent and total disability.  VAOPGCPREC 1-2002 (January 
25, 2002).  

The Board, which is a body of limited jurisdiction, has 
carefully noted the appellant's arguments and testimony, 
particularly the moving statement of the veteran's mother in 
her January 2005 letter to the undersigned.  However, the 
undersigned is bound by General Counsel Opinion, and lacks 
the legal authority to rescind or otherwise overrule a VA 
General Counsel opinion that is clearly controlling in this 
case.  

Where, as here, the law, and not the evidence, is dispositive 
of the claim, the claim should be denied based on a lack of 
legal merit or of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As is discussed above, 
the appellant is not legally entitled to receive concurrent 
Dependents' Educational Assistance under Chapter 35, United 
States Code, and his claim is denied.  

Duty to Assist

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

With regard to the provisions of the VCAA and the present 
issue, the Board notes this appeal's result is based on the 
law, not the facts.  Therefore, the VCAA is not applicable 
since no dispute exists of a factual nature.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  Thus, no further-action 
is required to comply with the VCAA, and the VA has satisfied 
its duty to notify and assist the appellant.  See also 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).


ORDER

Entitlement to concurrent receipt of Dependents' Educational 
Assistance under Chapter 35, United States Code, is denied.  


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


